Name: 2009/623/EC: Commission Decision of 26 August 2009 amending Decision 2006/139/EC as regards its period of applicability and the list of authorities in Canada approved for keeping a herdbook or register of certain animals (notified under document C(2009) 6522) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  political framework;  trade policy
 Date Published: 2009-08-27

 27.8.2009 EN Official Journal of the European Union L 224/15 COMMISSION DECISION of 26 August 2009 amending Decision 2006/139/EC as regards its period of applicability and the list of authorities in Canada approved for keeping a herdbook or register of certain animals (notified under document C(2009) 6522) (Text with EEA relevance) (2009/623/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species (1), and in particular Article 3 thereof, Whereas: (1) Commission Decision 2006/139/EC of 7 February 2006 implementing Council Directive 94/28/EC as regards a list of authorities in third countries approved for the keeping of a herdbook or register of certain animals (2) provides that Member States are to authorise the importation of breeding animals of certain species, their semen, ova and embryos as pure-bred or hybrid only if they are entered or registered in a herdbook or register kept by an authority approved for that purpose. The approved authorities are listed in the Annex to that Decision. (2) In accordance with Article 18 of Council Directive 2008/73/EC of 15 July 2008 simplifying procedures of listing and publishing information in the veterinary and zootechnical fields and amending Directives 64/432/EEC, 77/504/EEC, 88/407/EEC, 88/661/EEC, 89/361/EEC, 89/556/EEC, 90/426/EEC, 90/427/EEC, 90/428/EEC, 90/429/EEC, 90/539/EEC, 91/68/EEC, 91/496/EEC, 92/35/EEC, 92/65/EEC, 92/66/EEC, 92/119/EEC, 94/28/EC, 2000/75/EC, Decision 2000/258/EC and Directives 2001/89/EC, 2002/60/EC and 2005/94/EC (3), the procedure for listing of bodies in respect of the species and/or races concerned that the competent authority of the third country has approved for the purpose of Directive 94/28/EC will be replaced by an Internet-based information coming into effect on 1 January 2010. For the sake of clarity and legal certainty it is therefore necessary to introduce an end date for the validity of Decision 2006/139/EC. (3) The entry for Bulgaria in the Annex to Decision 2006/139/EC became obsolete with the accession of that Member State and should therefore be deleted for the sake of legal clarity. (4) In addition, Canada has requested to update several entries for that country in the Annex to Decision 2006/139/EC. (5) Canada has provided guarantees regarding compliance with the relevant requirements laid down in Community legislation and, in particular those laid down in Directive 94/28/EC. (6) Decision 2006/139/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/139/EC is amended as follows: 1. The following Article is inserted: Article 2a This Decision shall apply until 31 December 2009. 2. The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 August 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 178, 12.7.1994, p. 66. (2) OJ L 54, 24.2.2006, p. 34. (3) OJ L 219, 14.8.2008, p. 40. ANNEX The Annex to Decision 2006/139/EC is amended as follows: 1. Point II is deleted; 2. Point III is replaced by the following: III. Country: Canada Species: Bovine Canadian Aberdeen Angus Association  Aberdeen-Angus cattle c/o Doug Fee General Manager 214-6715 8th Street N.E. Calgary, Alberta T2E 7H7, CANADA Tel: (403) 571-3580 Fax: (403) 571-3599 E-mail: ceo@cdnangus.ca Web: http://www.cdnangus.ca/ Ayrshire Breeders' Association of Canada  Ayrshire cattle c/o Linda Ness Executive Director 4865 Boulevard Laurier Ouest., Saint-Hyacinthe, QuÃ ©bec J2S 3V4, CANADA Tel.: (450)778-3535 Fax: (450)778-3531 E-mail: info@ayrshire-canada.com Web: http://www.ayrshire-canada.com/ Canadian Belgian Blue Association  Belgian Blue cattle c/o Ken Miller Secretary-Treasurer Box 392 Avonlea, Saskatchewan S0H 0C0, CANADA Tel: (306) 868-4903 Fax: (306) 868-4903 E-mail: kejab@sk.sympatico.ca Web: http://www.clrc.ca/belgianblue.html Canadian Blonde dAquitaine Association  Blonde dAquitaine cattle c/o Canadian Livestock Records Corporation 2417 Holly Lane Ottawa, Ontario K1V 0M7, CANADA Tel: 613-731-7110 Fax: 613-731-0704 E-mail: cbda@clrc.ca Web: http://www.canadianblondeassociation.ca/ Canadian Brown Swiss and Braunvieh Association  Brown Swiss cattle c/o Jessie Weir Secretary Rural Route #5, Highway #6 North Guelph, Ontario N1H 6J2, CANADA Tel: (519) 821-2811 Fax: (519) 763-6582 E-mail: brownswiss@gencor.ca Web: http://browncow.ca/ SociÃ ©tÃ © des Ã ©leveurs de bovins canadiens  bovins Canadiens a/s Michelle Giasson SecrÃ ©taire-trÃ ©sorier 4865 Boulevard Laurier Ouest Saint Hyacinthe, QuÃ ©bec J2S 3V4, CANADA TÃ ©l: (450) 774-2775 TÃ ©lec: (450) 774-9775 E-mail: info@cqrl.org Web: http://www.clrc.ca/canadiancattle.shtml Canadian Charolais Association  Charolais cattle c/o Neil Gillies General Manager 2320-41st Avenue N.E. Calgary, Alberta T2E 6W8, CANADA Tel: (403) 250-9242 Fax: (403) 291-9324 E-mail: cca@charolais.com Web: http://www.charolais.com Canadian Chianina Association  Chianina cattle (Not active) Web: http://www.clrc.ca/chianina.shtml Canadian Dexter Cattle Association  Dexter cattle c/o Ron Black Secretary 2417 Holly Lane Ottawa, Ontario K1V OM7, CANADA Tel: (613) 731-7110 Fax: (613) 731-0704 E-mail: dexter@clrc.ca Web: http://www.dextercattle.ca Canadian Galloway Association  Galloway cattle c/o Ron Black Secretary-Treasurer 2417 Holly Lane Ottawa, Ontario K1V 0M7, CANADA Tel: (613) 731-7110 ext. 303 Fax: (613) 731-0704 E-mail: galloway@clrc.ca Web: http://www.galloway.ca Canadian Gelbvieh Association  Gelbvieh cattle c/o Wendy G. Belcher Secretary/Manager 109, 2116-27th Avenue N.E. Calgary, Alberta T2E 7A6, CANADA Tel: (403) 250-8640 Fax: (403) 291-5624 E-mail: gelbvieh@gelbvieh.ca Web: http://www.gelbvieh.ca/ Canadian Guernsey Association  Guernsey cattle c/o Nellie Endeman Secretary-Manager Rural Route #5, Highway 6 North Guelph, Ontario N1H 6J2, CANADA Tel: (519) 836-2141 Fax: (519) 763-6582 E-mail: guernsey@gencor.ca Web: http://www.guernseycanada.ca/ Canadian Hays Converter Association  Hays Converter cattle c/o Terri Worms Secretary-Manager 201-1600 15 Avenue S.W. Calgary, Alberta T3C 0Y2, CANADA Tel: (403) 245-6923 Fax: (403) 244-3128 E-mail: terriworms@home.com Web: http://www.clrc.ca/haysconverter.shtml Canadian Hereford Association  Hereford cattle c/o Gordon Stephenson General-Manager 5160 Skyline Way N.E. Calgary, Alberta T2E 6V1, CANADA Tel: (403) 275-2662 Fax: (403) 295-1333 E-mail: herefords@hereford.ca Web: http://www.hereford.ca/ Canadian Highland Cattle Society  Highland cattle c/o Terri Barr Secretary-Manager 70209 Evergreen Line, Rural Route #3 Exeter, Ontario N0M 1S5, CANADA Tel: (519) 229-6220 (Terri Barr) (819) 728-2441 (Ghislain Falardeau) Fax: (519) 229-6220 E-mail: highland@chcs.ca Web: http://www.chcs.ca Holstein Association of Canada  Holstein cattle c/o Keith Flaman Secretary Manager P.O. Box 610 20 Corporate Place Brantford, Ontario N3T 5R4, CANADA Tel: (519) 756-8300 Fax: (519) 756-5878 E-mail: general@holstein.ca Web: http://www.holstein.ca/ Jersey Canada  Jersey cattle c/o Russell G. Gammon Secretary-Manager 350 Speedvale West, Unit 9 Guelph, Ontario N1H 7M7, CANADA Tel: (519) 821-1020 Fax: (519) 821-2723 E-mail: info@jerseycanada.com Web: http://www.jerseycanada.com/ Canadian Limousin Association  Limousin cattle c/o Barb Judd Office Manager #13 - 4101 - 19 Street NE Calgary, Alberta T2E 7C4, CANADA Tel: (403) 253-7309 Fax: (403) 253-1704 E-mail: limousin@limousin.com Web: http://www.limousin.com/ Canadian Lowline Cattle Association  Lowline cattle c/o Darrell Gotaas President 1625-184th St., Edmonton, Alberta T6M 2R1, CANADA Tel: (780) 486-7553 Fax: (780) 487-0872 E-mail: CanLowline@gmail.com Web: http://www.canadianlowline.com/ Canadian Luing Cattle Association  Luing cattle c/o Iain Aitken Secretary-Treasurer Blacketlees Farm, Rural Route 4 Rimbey, Alberta T0C 2J0, CANADA Tel: (403) 843-0094 Fax: (403) 843-0094 Web: http://www.clrc.ca/luing.shtml Canadian Maine-Anjou Association  Maine-Anjou cattle Heather Hartman Office Manager 5160 Skyline Way N.E. Calgary, Alberta T2E 6V1, CANADA Tel: (403) 291-7077 Fax: (403) 291-0274 E-mail: cmaa@maine-anjou.ca Web: http://www.maine-anjou.ca/ Canadian Marchigiana Association (Romark)  Marchigiana cattle (Not active) Canadian Meuse-Rhine-Ijssel Association  Meuse-Rhine-Ijssel cattle (Not active) Canadian Murray Grey Association  Murray Grey cattle c/o Barb Groves Secretary Box 2093 Stettler, Alberta T0C 2L0, CANADA Tel: (403) 742-3843 Fax: (403) 742-3843 E-mail: cmga@electrotel.ca Web: http://www.cdnmurraygrey.ca/ North American Lincoln Red Association c/o Lynne Van Beek 109 Pothier Road St. Charles, Ontario P0M 2W0, CANADA Tel: (705) 867-2291 Fax: (705) 897-0127 E-mail: dunwikinder@persona.com Web: http://www.clrc.ca/lincolnred.shtml Canadian Piedmontese Association  Piedmontese cattle c/o Emma Den Oudsten Secretary Rural Route #3 Lacombe, Alberta T0C 1S0, CANADA Tel: (403)782-2657 Fax: (403)782-6166 Web: http://www.clrc.ca/piedmontese.shtml Canadian Pinzgauer Association  Pinzgauer cattle c/o Rob Smith President Rural Route #2 Site 16, Box 8 Olds, Alberta T4H 1P3, CANADA Tel: (403) 507-2255 Fax: (403) 507-8583 E-mail: diamond@airenet.ca Web: http://www.pinzgauer.ca/ Canadian Red Poll Cattle Association  Red Poll cattle c/o Ronald K. Black Secretary-Treasurer 2417 Holly Lane Ottawa, Ontario K1V 0M7, CANADA Tel: (613) 731-7110 ext. 303 Fax: (613) 731-0704 E-Mail: redpoll@clrc.ca Web: http://www.clrc.ca/redpoll.shtml Canadian Romagnola Association (Romark)  Romagnola cattle (Not active) Salers Association of Canada  Salers cattle c/o Kathy Adams Secretary Manager Suite 1, 517 - 10 Ave. South Carstairs, Alberta T0M 0N0, CANADA Tel: (403) 337-5851 Fax: (403) 337-3143 E-mail: info@salerscanada.com Web: http://www.salerscanada.com/ Canadian Shorthorn Association  Shorthorn cattle c/o Belinda Wagner Secretary-Treasurer Box 3771 Canada Centre Bldg. Exhibition Park Regina, Saskatchewan S4P 3N8, CANADA Tel: (306) 757-2212 Fax: (306) 525-5852 E-mail: sasklivestock@sk.sympatico.ca Web: http://www.canadianshorthorn.com/ Canadian Simmental Association  Simmental cattle c/o Barb Judd Office Manager #13, 4101-19th Street N.E. Calgary, Alberta T2E 7C4, CANADA Tel: (403) 250-7979 Fax: (403) 250-5121 E-mail: cansim@simmental.com Web: http://www.simmental.com/ Canadian South Devon Association  South Devon cattle c/o Gloria Bigalky Secretary-Treasurer Box 68 Lipton, Saskatchewan S0G 3B0, CANADA Tel: (306)336-2666 Fax: (306) 646-4460 Email: info@southdevon.ca Web: http://www.southdevon.ca/ Canadian Speckle Park Cattle Association  Speckle Park cattle c/o Julianne Sage, CEO Box 5032 Spruce Grove, Alberta T7X 3A2, CANADA Tel: (403) 934-2286 Fax: TBA E-mail: cspecklepark@hotmail.com Web: http://www.specklepark.ca/ Canadian Tarentaise Association  Tarentaise cattle 1973 c/o Rosalyn Harris Secretary - Treasurer Box 1156 Shellbrook, Saskatchewan S0G 2E0, CANADA Fax: E-mail: canadiantarentaise@sasktel.net Web: http://www.tarentaise.ca/ Canadian Wagyu Association  Wagyu cattle 1993 c/o Patrick McCarthy President 3501 - 57 St. Camrose, Alberta T4V 4N2, CANADA Tel: (780) 672-2990 Fax: (780) 672-6085 E-mail: admin@canadianwagyu.ca Web: http://www.canadianwagyu.ca/index.htm Canadian Welsh Black Cattle Society  Welsh Black cattle 1972 c/o Ron Black 2417 Holly Lane Ottawa, Ontario K1V 0M7, CANADA Tel: (613) 731-7110 ext. 303 Fax: (613) 731-0704 E-mail: ronblack@clrc.ca Web: http://www.clrc.ca/welshblack.shtml Canadian Livestock Records Corporation (SociÃ ©tÃ © Canadienne dEnregistrement des Animaux)  [General Stud and Herd Book: Bovine]  Devon cattle (North Devon), Norwegian Red cattle, Parthenais cattle, Rouge Flamande cattle, Aubrac cattle, Gasconne cattle, Brahman cattle, Normande cattle, Eringer cattle, Kerry cattle, Santa Gertrudis cattle 2417 Holly Lane Ottawa, Ontario K1V 0M7, CANADA Tel: (613) 731-7110 Fax: (613) 731-0704 E-mail: ronblack@clrc.ca Web: http://www.clrc.ca Species: caprine Canadian Meat Goat Association  Boer goats c/o Allison Taylor P.O. Box 314 Lancaster, Ontario K0C 1N0, CANADA Phone: (613) 525-5500 Fax.: (613) 525-5200 E-mail: registrar@canadianmeatgoat.com Web: http://www.canadianmeatgoat.com/ Canadian Goat Society  Angora, Toggenburg, Nubian, Saanen, Alpine, Pygmy, Oberhasli, La Mancha, Nigerian Dwarf c/o Sharon Hunt Secretary-Manager 2417 Holly Lane Ottawa, Ontario K1V OM7, CANADA Tel: (613) 731-9894 Fax: (613) 731-0704 E-mail: cangoatsoc@travel-net.com Web: http://www.goats.ca Species: Ovine Canadian Finnsheep Breeders' Association  Finnish Landrace sheep (Finnsheep) Kathy Playdon (Interim President) Box 10, Site 10 R.R. #4 Stony Plain, Alberta T0E 2G0, CANADA Tel: (780) 963-0416 Web: http://www.clrc.ca/finnsheep.shtml Canadian Katahdin Sheep Association  Katahdin sheep c/o Ron Black Secretary-Treasurer 2417 Holly Lane Ottawa, Ontario K1V OM7, CANADA Tel: (613) 731-7110 Fax: (613) 731-0704 E-mail: ronblack@clrc.ca Web: http://www.katahdinsheep.com/ Canadian Sheep Breeders' Association  Blackface, Berrichon du Cher, Border Cheviot, Border Leicester, British Milk Sheep, Canadian Arcott, Charollais, Clun Forest, Columbia, Coopworth, Corriedale, Cotswold, DLS, Dorper, Dorset, Drysdale, East Friesian Dairy, Est Ã Laine Merino, Hampshire, English Leicester, Hexham Leicester, Icelandic, Ã le de France, Jacob, Karakul, Kerry Hill, Lacaune Dairy Sheep, Lincoln, Marshall Romney, Merino, Montadale, North Country Cheviot, Outaouais Arcott, Oxford, Perendale, Polypay, Rambouillet, Rideau Arcott, Romanov, Romnelet, Romney, Rouge de LOuest, Ryeland, Shetland, Shropshire, Southdown, South African Meat Merino, Suffolk, Targhee, Texel c/o Cathy Gallivan Secretary-Treasurer Canadian Sheep Breeders' Association 1489 Route 560, Deerville, New Brunswick E7K 1W7, CANADA Tel: (506) 328-3599 (h) Fax: (506) 328-8165 E-mail: office@sheepbreeders.ca Web: http://sheepbreeders.ca/ Species: Porcine Canadian Potbellied Pet Pig Registry  Potbellied Pig (Not active) Canadian Swine Breeders' Association  Berkshire, British Saddleback, Chester White, Duroc, Hampshire, Lacombe, Landrace, Large Black, Pietrain, Poland China, Red Wattle, Spotted, Tamworth, Welsh, Yorkshire c/o Brian Sullivan Central Experimental Farm Building 54, Maple Drive Ottawa, Ontario K1A 0C6, CANADA Tel: (613) 233-8872 ext. 23 Fax: (613) 233-8903 E-mail: canswine@canswine.ca Web: http://www.canswine.ca/ Canadian Livestock Records Corporation (SociÃ ©tÃ © canadienne denregistrement des animaux)  [General Stud and Herd Book: Porcine]  GP1025, GP1075, GP1125 2417 Holly Lane Ottawa, Ontario K1V 0M7, CANADA Tel: (613) 731-7110 Fax: (613) 731-0704 E-mail: ronblack@clrc.ca Web: http://www.clrc.ca